                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL DEFAULT SERVICING                        Case No. 19-cv-04158-DMR (SK)
                                         CORPORATION,
                                   8
                                                          Plaintiff,                       ORDER TO SHOW CAUSE FOR
                                   9                                                       FAILURE TO APPEAR
                                                  v.
                                  10
                                         ALL CLAIMANTS TO SURPLUS FUNDS                    Regarding Docket No. 44
                                  11     AFTER TRUSTEE'S SALE OF REAL
                                         PROPERTY LOCATED AT: 1206
                                  12     CANTERBURY ROAD,
Northern District of California
 United States District Court




                                         HILLSBOROUGH, CA 94010, et al.,
                                  13
                                                          Defendants.
                                  14

                                  15           On November 5, 2019, the undersigned notified the parties and counsel of record that the

                                  16   Court would hold a telephonic scheduling conference at 9:00 a.m. on November 15, 2019. (Dkt.

                                  17   No. 44.) Parties and counsel were directed to dial in for the telephone conference. (Id.)

                                  18   Claimants Discount Plumbing and Heating Incorporated and Kevin Griffith and counsel for
                                  19   Claimants Douglas Whitney and Dennis Moore 1206 Canterbury Road Trust failed to appear.

                                  20   Therefore, the Court HEREBY issues an ORDER TO SHOW CAUSE (“OSC”) why monetary

                                  21   sanctions in the amount of $200 should not be imposed on Claimants Discount Plumbing and

                                  22   Heating Incorporated and counsel for Kevin Griffith and Claimants, Douglas Lee Weeks, for

                                  23   failure to appear for the telephone conference. Claimants and Claimants’ counsel shall respond in

                                  24   writing to this OSC by no later than November 22, 2019 as to why such sanctions should not be

                                  25   imposed.

                                  26           The Court HEREBY RESCHEDULES the telephone Scheduling Conference for at 9:00
                                  27   a.m. on November 26, 2019. Parties and counsel shall use the following dial-in information to

                                  28   access the call:
                                   1          Dial in: (877) 336-1831

                                   2          Passcode: 1598603

                                   3          Parties and counsel must be prepared to discuss and set a date for the settlement conference
                                       and must provide firm dates which they and their clients could attend. Counsel shall communicate
                                   4
                                       with their clients regarding availability prior to the telephone conference.
                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: November 15, 2019
                                   7
                                                                                        ______________________________________
                                   8
                                                                                        SALLIE KIM
                                   9                                                    United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
